Citation Nr: 0939876	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1991, from September 2001 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in obtaining an 
etiological opinion regarding the Veteran's diagnosis of 
diabetes mellitus, Type II.

According to a private medical report dated August 18, 2006, 
the Veteran has a current diagnosis of diabetes.  His 
physician stated that he began working with the Veteran in 
November 2004.  An elevated glucose level of 189 was noted in 
September 2004, and the provider stated that this reading was 
compatible with a diagnosis of diabetes.  It was further 
noted that that the Veteran had a hemoglobin A1C test 
performed in September 2004 which suggested that his blood 
sugar average was greater than 150 for 3 months prior, 
approximately June 2004.  While it was noted that fasting 
glucose levels prior to the September 2004 elevated reading 
were not available, a glucose reading over 200 was recorded 
in 2001.  See service treatment record, December 7, 2001.  

According to the Veteran's physician, if a patient has a 
random glucose greater than 200 and symptoms of 
hyperglycemia, such as significant polyuria or polydipsia, 
then a diagnosis of diabetes would be adequate at that time.  
The Diabetes Association guidelines would also recognize 
diabetes as being a fasting glucose greater than 126, or an 
abnormal glucose tolerance test, as indicative of diabetes.

The Board notes that, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as diabetes, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In this case, the Veteran was diagnosed with diabetes in 
September 2004, and his private provider raised the 
possibility that his glucose levels had been elevated since 
June 2004, approximately one year following his separation 
from active duty.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, this case should be remanded for an etiological opinion 
as to this issue.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain a VA 
examination in the appropriate specialty, 
so as to determine the etiology of the 
Veteran's currently-diagnosed diabetes 
mellitus, Type II.  After a review of the 
claims folder, to include the August 18, 
2006, private statement, as well as other 
medical evidence of record, to include 
service treatment records, the examiner 
should address the following:

Is at least as likely as not that 
the Veteran's diabetes mellitus 
originated during any of the 
Veteran's periods of active duty, 
or one year thereafter, or is 
otherwise related to any period of 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the service treatment records 
and private records which demonstrate 
elevated glucose levels.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


